DETAILED ACTION
This Office Action is in reply to Applicants response to Non-Final rejection received on July 14, 2022.  Claim(s) 1-15 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to claims 1 and 10 in the response on 7/14/2022.  No claims are canceled at this times. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims1-15 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of directing operation of mining equipment which is a process (Step 1: YES).

The Examiner has identified independent method Claim 10 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 10 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
updating the mine plan, the updating including via one or more computers:
receiving initial data; 
determining an inferencing model and its model parameters from the initial data; 
receiving measurement data; 
using the received measurement data and the initial data to evaluate the inferencing model to determine a fusion model; and 
determining an updated mine plan based on the mine plan and the fusion model; and 
directing operation of the mining equipment based on the updated mine plan.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Directing operations of mining equipment within a mine based on a mine plan and schedules operations recites a concept performed in the human mind.  But for the “one or more computers” language, the claim encompasses a user simply scheduling operations and directing mining equipment based on the schedule in his/her mind.  The mere nominal recitation of a generic computer does not take the claim out of the mental process grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more computers (Claims 1 and 10). The computer hardware is recited at a high-level of generality  (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (and are not preset in the claims). Therefore claims 1 and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware are not present in the claims, and amounts to no more than mere instructions to apply the exception using a generic computer component (based on the disclosure).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  >>Insert comment if appropriate, e.g. See Applicant’s specification para. [0030] about implantation using general purpose or special purpose computing devices [The computer 226 includes a processor 314 connected to a program memory 316, a data memory 318, a communications port 320 and a user port 324. Software stored on program memory 316 causes the processor 314 to perform the methods or parts of the methods described herein.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 10 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9 and 11-15 further define the abstract idea that is present in their respective independent claims 1 and 10 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9 and 11-15 are directed to an abstract idea.  Thus, the claims 1-15 are not patent-eligible.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. The arguments begin (remarks page 5) with the rejection under 35 U.S.C. § 101.  The arguments are directed to mine planning and updating the plan based on ongoing mining operations.  The Applicants cite para. 0034 for providing a more accurate estimate, the methods and systems estimate the deposit which is continuously updated by measurements from the blast hole drill (e.g. data from the blast hole drill 204).  Further cited is par. 0040 where directing operation of mining equipment within the mine based on the mine plan that schedules operations in the mine.  Including updating the mine plan based on updating material property estimates.  Also cited is par. 0041 where the measurement data includes production measurements data but may also include exploration data and the estimate is updated with data for mine operations based on a drilling schedule.  The arguments (remarks page 6) also state that the claims are not a judicial exception of an abstract idea because the claims are a technical solution to a technical problem, as well as a means-oriented, rather than a results-focused, solution.  Applicants state that the system and method is a better quality estimate and used to update the mine plan, thereby improving production efficiency. 

The Examiner is not persuaded by the arguments.  First, the argument that a more accurate estimate is provided based on data collected from the mine is not persuasive as the courts have ruled that simply using a computer as a tool to improve accuracy. OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.  Selection information for collection, analysis of the data, and displaying the result (Electric Power Group, LLC v. Alstom S.A.) is an activity that the courts have found to be insignificant extra solution activity.   In this case, the mine data and blast hole drill data Is used to forecast where the best places to dig may be located.  The mine plan is then updated with the results of estimation or forecast to direct mine equipment to the particular location.  This is not more than a mental processes in which a person can analyze the drill samples or data from the blast hole drill to estimate where to dig based on the samples or data from the blast hole drill.   Simply applying a computer is merely using the computer as a tool to perform the abstract idea.  It’s just the “apply it” standard for using a generic computer and processor. 
Second, the Examiner does not find the claims to be a technical solution to a technical problem. The management of a mine plan and mining equipment is not a technical problem.  The application of a computer to manage the mine schedule based on collected and analyzed data is not a technical solution, rather it’s merely applying a computer as a tool to perform the otherwise abstract idea.  The argument for improved efficiency using a computer is not persuasive.  The application of a computer strictly for efficiency does not make the claims eligible.  The courts have ruled on this position, most notably:
The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.
	
	The arguments continue (remarks page 7) with the applicants stating that the claims recite meaningful limitations and represent a practical application of the abstract idea.  Specifically, the learning, estimation, and planning modules used with the mining system to update the mine plan.  The arguments point to the MPEP and McRO where the “courts must be careful to avoid oversimplification of the claims”.  Additionally the arguments includes the McRO citation “the claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice”.  The argument (remarks pages 8-9) is that the improved efficiency of the mine operation is achieved through meaningful limits in the updated operation is improving existing technology by improving efficiency of the mine operations.  This includes reduced amount of time to produce updated mine plans due to real time collection of samples from the drill, thereby resulting in efficient use of mining resources which constitutes a practical application.  
	
	The Examiner disagrees with the applicants.  As was previously answered in this response, the claim to improved efficiency by merely applying a computer is insufficient to render a claim patent eligible.  Here to application of a computer by collecting mining related data, sample data from the drill, and update a mine plan based on the collected data is insufficient to be a practical application as the mere use of computer as a tool to perform the otherwise abstract ideas does meaningfully limit the abstract idea.  Collecting mine data, taking sample or drill data, and updating a mine plan based on estimation, observation, and judgement is something which can be performed in the human mind.  Simply applying a computer which has modules for learning based on data set, estimating based on the data, and modeling based on multiple sets of data does not integrate into a practical application.  The leaning module does not have any steps for how the inference model is determined.  The estimation module does not include details for the inferencing model to result in an estimation, and the fusion module is merely a model based on more than one dataset.  The features of the system do not contain details which may overcome the rejection.  

	The Applicants further argue (remarks pages 9-10) argue that evaluating the additional elements both individually and in combination is particularly important since “a specific limitation other than what is well-understood, routine, and conventional activity in the field, or … unconventional steps that confine the claim to a particularly useful application”.  Hence, the arguments includes that the pending claims are significantly more than the abstract idea. 
	
	The Examiner does not agree with the argument.  The steps outlined in at least claim 1 including data collection, inference from the collected data, estimation based on collected and measured data, and updating a mine plan based on the collected data and estimation for directing operation of mining equipment based on updated mine plans can be performed in the human mind but for the “by a computer” language.  The mere application of a computer is just applying the computer to the other wise abstract as a tool.  Managing mining equipment is not a technical problem and the solution is not technical in nature but more of a business solution.  Further, improving efficiency of a mining operation using generic computer hardware is not indicative of practical application and does not meaningfully limit the otherwise abstract claims.  The rejection under 35 U.S.C. § 101 is not overcome and not withdrawn by the Examiner. 

	In summary, the Applicants arguments are not persuasive and the claims remain rejected under 35 U.S.C. § 101.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        August 3, 2022